 1
                                                                           JS-6
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   RAMON MICHEL,                                     Case No. LACV 16-1010-MWF (LAL)

11                                  Petitioner,        JUDGMENT
12                        v.

13   RAYMOND MADDEN, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
     DATED: March 13, 2019                        _________________________________________
                                                  __
                                                   ___
                                                     _____
                                                     ____
                                                       ____
                                                       __ ____
                                                          ____
                                                            _________________
                                                                        _ _____
                                                                              ____
                                                                               _____
                                                                                ___ ______
                                                                                __      ____
                                                                                        __ ____
21                                                HONORABLE
                                                  HO
                                                  HONO ORABLE LE MICHAEL
                                                              LE             E W W.. FITZGE
                                                                                     FITZGERALD
                                                                                            ER
22                                                UNITED STATES DISTRICT DISTRRICT
                                                                              RICT
                                                                              RIC JUDGE    E

23
24
25
26
27
28
